DETAILED ACTION
Response to Arguments
Applicant's arguments filed on 04/09/2021 have been fully considered but they are not persuasive. 
Applicant submits arguments regarding novelty of the newly amended language.  This is addressed by the updated reasons for rejection below.
Applicant argues:  “First, independent claim 1 requires a communications interface configured to receive configuration information comprising at least one of: a deep learning-based neural network model, location topology information and control information for multi-camera cooperation, a security control list, or a control action indication.”
Examiner notes that where the structure of the claimed interface (such as USB, PCI, or Ethernet) is not patentably distinct from the same interfaces in the prior art, particularly where Tran communicates substantively similar information using the same communication devices.
Applicant argues:  “However, Tran's GPU is not same or even similar to an extension device that stores an algorithm code according to a requirement of an application scenario ( e.g., video surveillance scenario).”
Examiner notes that Applicant does not limit what the claimed device is, and does not preclude the examples in the prior art (such as processors and memory) that implement a substantively similar function.
Applicant may very well intend to use unique algorithms with the prior art computing system, but that is not what is claimed at this time.
Response to Amendment
Examiner withdraws the rejection of Claim 4 under 35 U.S.C. 112(b) and 112(a) in view of the amendments.
	
Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting 
Claim scope is not limited by claim language directed to a content of a signal but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure, and thus does not require a separate reason for rejection.    See, In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or the claimed and prior art methods are identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); M.P.E.P. 2112.01.  “The functions corresponding to ‘processing,’ ‘receiving,’ and ‘storing’ are coextensive with a general purpose processor” In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011).  While substantive rejection of such language is provided below for purposes of compact prosecution, Examiner suggests rephrasing such claim language to recite limitations corresponding to the subject matter of the claim.  Machine limitations should make clear that the use of the machine in the claimed process imposes a meaningful limitation on the claim’s scope.  See MPEP 2106.01.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is 

Claims 1-2, 6-10, 12-14, 18-19, 21, 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110211036 to Tran (“Tran”) in view of Applicant admitted prior art (“AAPA”) in the Specification, embodying the descriptions of prior art intended to be used and improved by the Applicant.
Regarding Claim 1:  “A camera comprising:
a lens;
a sensor;  (“The output from imager (CMOS or CCD) 200 is digitized and provided” Tran, Paragraph 26.)
an image processor configured to generate an image or video data;  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this element can be embodied by “A/D conversion and signal processing technologies are well-known by a skilled person.”  See AAPA, Specification, Paragraph 40.   Cumulatively note digitization and distortion removal embodiments in Tran Paragraphs 26 and 105 as noted above.)
an intelligent processor coupled to the image obtaining system and configured to perform intelligent analysis and processing on the image or the video data; (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this element covers “a general purpose processor … or a combination of a CPU and a GPU.”  See Specification, Paragraph 43.  Prior art teaches such embodiments:  “CPU/GPU (graphic processing unit) device 360 where the parallel processes used to produce graphics imagery” Tran, Paragraph 26.)
a communications interface coupled to the intelligent processor and configured to receive, from an external device, configuration information and send the configuration information to the intelligent processor,  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the communication interface can be embodies as a USB, PCI-E, and similar data busses.  See Specification, Paragraph 63 and Fig. 7.  Note the system bus interface and the USB interface and a pertinent application 
wherein the configuration information extends a function of the camera,”  (Note that this element states an intended benefit of the claim without imposing any additional limitations on structure or algorithms to be performed.  See treatment of intended use language above.  Also, prior art teaches an embodiment where “the host computer is signaled through the USB interface … to query and modify the system configuration data. … It incorporates sophisticated camera functions …”  Tran, Paragraph 30.)
“wherein the configuration information comprises at least one of: a deep learning-based neural network model; location topology information and control information for multi-camera cooperation; a security control list; or a control action indication,”  (As noted above, a description of information that can be communicated over USB or a system bus does not limit the structure of the claimed camera.  Also note an embodiment where “The GPU executes parallel instructions (received configuration information) that form a video analytic engine. The video analytics engine analyzes the video data produced by imager 200 to detect whether a predefined event or object of interest is being captured …”  Tran, Paragraph 41.  Also note multiple other embodiments for data and instruction transmission:  “The data can be transmitted 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to communicate the above types of information over the bus and communication interfaces exemplified in the prior art.)
“wherein the communications interface comprises an extension interface, and wherein the extension interface is configured to: couple an extension device to the camera, … implement communication between the intelligent processor and the extension device.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the communication interface can be embodies as a USB, PCI-E, and similar data busses.  See Specification, Paragraph 63 and Fig. 7.  Note the system bus interface and the USB interface and a pertinent application of the interface in the prior art: “The system receives firmware programming from a serial EEPROM … the host computer is signaled through the USB interface … to query and modify the system configuration data. … It incorporates sophisticated camera functions …”  Tran, Paragraph 30 and Figs. 1-2 corresponding to the embodiment in Specification, Fig. 7.  Also note an embodiment where “The processor 708 communicates over a PCie bus 710 with one or more graphics chips 720 which 
“[the extension interface is configured to: couple an extension device to the camera,] wherein the extension device comprises an algorithm code developed according to a requirement of a video surveillance scenario; and
Where necessary, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of camera and computer systems in AAPA with the details of such systems taught in Tran, in order to get a clearer picture of the type of camera and computer system technologies that were known in the art and which forms the basis for Applicant’s intended improvements such as in using “cameras is in video surveillance”.  See Tran, Paragraphs 6-10.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
Regarding Claim 2:  “The camera of claim 1, wherein the communications interface is a wireless communications interface.”  (“wireless transceiver coupling the imager, the CPU and the GPU;”  Tran, Paragraph 11.)
Regarding Claim 6:  “The camera of claim 5, wherein the communication between the camera and the extension device comprises a duplex communication and control.
Regarding Claim 7:  “The camera of claim 5, wherein the camera is configured to: authorize the extension device; and use the extension device as a node to control another extension device.”  (This claim language is rather vague.  Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this controlling extension device can be a configuration EEPROM as in Tran, Paragraph 30 or a GPU as in Tran, Paragraphs 10-13.
Regarding Claim 8:  “The camera of claim 5, further comprising a software system configured to install a software driver of the extension device to manage the extension device.”  (Note an embodiment directed to “receiving firmware programming that allow the host computer to query and modify the system configuration data.”  Tran, Paragraph 30.  Also note embodiment directed to “operating system” and to “applications plugged into the pipeline, via application program interfaces (APIs)”  In Tran, Paragraphs 110-113.)
Regarding Claim 9:  “The camera of claim 8, further comprising an application programming interface (API) layer, wherein the software driver is installed in the API layer.”  (“applications plugged into the pipeline, via application program interfaces (APIs)”  In Tran, Paragraphs 110-113.)
Regarding Claim 10:  “The camera of claim 5, wherein the extension device is a communications interface, a storage device, or another intelligent processor.”  (Note USB, memory, or GPU respectively in Tran, Paragraph 26.)
Claim 12 “A camera operating method
Claim 13 is rejected for reasons stated for Claim 2 in view of Claim 12 rejection.  Also note that describing a computer interface intended to be used with the claimed method does not limit the method to performing particular steps.
Regarding Claim 14:  “The camera operating method of claim 12, wherein the communications interface is a fixed communications interface.”  (Note that the claim does not limit the scope of “fixed” communication interface.  See embodiments of wireless and wired communication interfaces in Claims 2 and 6 which represent fixed features of the computing device.)
Claim 18 is rejected for reasons stated for Claim 7 in view of Claim 12 rejection.  
Claim 19 is rejected for reasons stated for Claim 10 in view of Claim 12 rejection.  
Regarding Claim 21:  “The camera operating method of claim 12, further comprising implementing, by the extension interface, communication between the camera and the extension device using a Transmission Control Protocol (TCP)/Internet Protocol (IP) communication technology.”  (“The data can be transmitted over Ethernet” operating using the Transmission Control Protocol (TCP)/Internet Protocol (IP) communication technology.  Tran, Paragraph 27 and similarly in Niemeyer, Paragraph 96 as cited below.  Also note that Specification describes this as one of “standard” ports, indicating that the listed extension interface technologies were standard in the art.  See Specification, Paragraph 38 and statement of motivation in Claim 1.)
Regarding Claim 23:  “The camera operating method of claim 12, further comprising implementing, by the extension interface, communication between the camera and the extension device using a wireless communications technology.”  (“an ultra-wideband (UWB) wireless transceiver coupling the imager, the CPU and the GPU;”  Tran, Paragraph 10.)
Claim 25 is rejected for reasons stated for Claim 21 in view of the Claim 1 rejection.

Claims 4, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tran and AAPA in view of US 20130014221 to Moore (“Moore”).
Regarding Claim 4:  “The camera of claim 1, further comprising 
a security and management component configured to: … manage data and system security of the camera by setting a security control point in a data transmission path of the camera to perform authentication on transmitted data; and  (“Video analysis applications from anywhere in the world can, after authentication and security clearance, access and analyze video data” Tran, Paragraph 110.)
Tran does not explicitly teach to “store a security control list comprising a management list of the camera for external devices and information about the external devices allowed to access system data of the camera.”  (Note that Tran’s disclosure of “authentication and security clearance” implies that there is “a management list” against which the devices are authenticated and cleared.  
Cumulatively, Moore teaches the above claim feature in the context of connecting USB devices to a computer:  “a device identification database or other data is structure which may be used to maintain a whitelist of approved 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Tran and AAPA to implement the above claim feature as taught in Moore, in order to prevent “an unauthorized or malicious” access to the system.  Moore, Paragraph 6.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
Claim 16 is rejected for reasons stated for Claim 4 in view of Claim 12 rejection.  

Claims 22, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tran and AAPA in view of US 20130096906 to Niemeyer (“Niemeyer”).
Regarding Claim 22:  “The camera operating method of claim 12, further comprising implementing, by the extension interface, communication between the camera and the extension device using a User Datagram Protocol (UDP) communication technology.”  
AAPA and Tran do not teach “using a User Datagram Protocol (UDP)” 
Niemeyer teaches the above feature in the context of standard computer interfaces: “a network connection ( e.g., a network socket connection such as at least TCP, UDP, and IP, among others), a D-Bus (Desktop Bus), an IPC (interprocess communication) ( e.g., inter-thread communication, inter-application communication, etc.), a shared memory interface, message passing, a file, and a file system, among others.”  Niemeyer, Paragraph 96.  Also note that Specification describes this as one of “standard” ports, indicating that the listed extension interface technologies were standard in the art.  See Specification, Paragraph 38.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA and Tran to implement a UDP type interface as taught in Niemeyer, in order to interface computing devices.  Niemeyer, Paragraph 96.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  	
Regarding Claim 24:  “The camera operating method of claim 23, wherein the wireless communications technology comprises a Wi-Fi technology, a ZIGBEE technology, or a BLUETOOTH technology.”  (Note that it is common that a modern computing device “can include one or more of an operating system, a platform, a processor, a memory, an integrated circuit, a GPU, a WiFi device (e.g., a WiFi interface), WiMAX device ( e.g., a WiMAX interface), a GPS device, a GSM device ( e.g., a GSM interface), a CDMA device ( e.g., a CDMA interface), a satellite telephone network interface, a Bluetooth device (e.g., a Bluetooth interface), a ZigBEE device ( 
Claim 26 is rejected for reasons stated for Claim 24 in view of the Claim 1 rejection.

Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483